66 N.Y.2d 959 (1985)
In the Matter of St. Vincent's Hospital and Medical Center of New York, Appellant,
v.
New York State Division of Housing and Community Renewal, as Successor to New York City Conciliation and Appeals Board, Respondent, and Lilith Agredano et al., Intervenors-Respondents.
Court of Appeals of the State of New York.
Argued November 19, 1985.
Decided December 17, 1985.
Robert F. Martin, John R. Vaughan and Charlotte Natale for appellant.
Mary Ellen Cronly, Edward Chazin and Brian E. Lawlor for respondent.
Alan B. Fischler and Linda Ashley for intervenors-respondents.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE concur.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (109 AD2d 711).